The Family Court providently exercised its discretion in denying the mother’s objections to the Support Magistrate’s determination that she failed to establish a substantial change in circumstances warranting an upward modification of child support (see Domestic Relations Law § 236 [B] [9] [b]; Matter of Grade v Donovan, 84 AD3d 1375, 1376 [2011]; Matter of Simmons v Simmons, 71 AD3d 775, 776 [2010]; Matter of Heyward v Goldman, 23 AD3d 468, 469 [2005]). Mastro, J.P., Lott, Roman and Cohen, JJ., concur.